 


109 HR 517 IH: Secure Rural Schools and Community Self-Determination Reauthorization Act of 2005
U.S. House of Representatives
2005-02-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 517 
IN THE HOUSE OF REPRESENTATIVES 
 
February 2, 2005 
Mr. Walden of Oregon (for himself, Mr. DeFazio, Mr. Herger, Mr. Boyd, Mr. Goodlatte, Mr. Peterson of Minnesota, Mr. Pombo, Mr. Rahall, Mr. Hastings of Washington, Mr. Udall of New Mexico, Mr. Rehberg, Mr. Ross, Miss McMorris, Mr. Berry, Mr. Boozman, Ms. Hooley, Mr. Hayes, Mr. Thompson of California, Mr. Oberstar, Mr. Spratt, and Mr. Baird) introduced the following bill; which was referred to the Committee on Agriculture, and in addition to the Committee on Resources, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To reauthorize the Secure Rural Schools and Community Self-Determination Act of 2000, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Secure Rural Schools and Community Self-Determination Reauthorization Act of 2005. 
2.Reauthorization of Secure Rural Schools and Community Self-Determination Act of 2000 
(a)Extension through fiscal year 2013The Secure Rural Schools and Community Self-Determination Act of 2000 (Public Law 106–393; 16 U.S.C. 500 note) is amended— 
(1)in sections 101(a), 203(a)(1), 207(a), 208, 303, and 401, by striking 2006 each place it appears and inserting 2013; 
(2)in section 208, by striking 2007 and inserting 2014; and 
(3)in section 303, by striking 2007 and inserting 2014,. 
(b)Authority to resume receipt of 25- or 50-percent payments 
(1)25-percent paymentsSection 102(b) of the Secure Rural Schools and Community Self-Determination Act of 2000 is amended— 
(A)in paragraph (1), by inserting of the Treasury after Secretary; and 
(B)in paragraph (2)— 
(i)in the first sentence, by inserting , including such an election made during the last quarter of fiscal year 2006 under this paragraph, after 25-percent payment; and  
(ii)in the second sentence, by striking fiscal year 2006 and inserting fiscal year 2013, except that the Secretary of the Treasury shall give the county the opportunity to elect, in writing during the last quarter of fiscal year 2006, to begin receiving the 25-percent payment effective with the payment for fiscal year 2007. 
(2)50-percent paymentsSection 103(b)(1) of such Act is amended by striking fiscal year 2006 and inserting fiscal year 2013, except that the Secretary of the Treasury shall give the county the opportunity to elect, in writing during the last quarter of fiscal year 2006, to begin receiving the 50-percent payment effective with the payment for fiscal year 2007. 
(c)Clarification regarding source of payments 
(1)Payments to eligible states from national forest landsSection 102(b)(3) of the Secure Rural Schools and Community Self-Determination Act of 2000 is amended— 
(A)by striking trust fund, and inserting trust funds, permanent funds,; 
(B)by inserting a comma after and; and 
(C)by adding at the end the following new sentence: If the Secretary of the Treasury determines that a shortfall is likely for a fiscal year, all revenues, fees, penalties, and miscellaneous receipts referred to in the preceding sentence, exclusive of required deposits to relevant trust funds, permanent funds, and special accounts, that are received during that fiscal year shall be reserved to make payments under this section for that fiscal year.. 
(2)Payments to eligible counties from blm landsSection 103(b)(2) of such Act is amended— 
(A)by striking trust fund, and inserting trust funds; 
(B)by inserting a comma after and; and 
(C)by adding at the end the following new sentence: If the Secretary of the Treasury determines that a shortfall is likely for a fiscal year, all revenues, fees, penalties, and miscellaneous receipts referred to in the preceding sentence, exclusive of required deposits to relevant trust funds and permanent operating funds, that are received during that fiscal year shall be reserved to make payments under this section for that fiscal year.. 
(d)Term for resource advisory committee members; reappointmentSection 205(c)(1) of the Secure Rural Schools and Community Self-Determination Act of 2000 is amended— 
(1)in the second sentence, by striking The Secretary concerned may reappoint members to and inserting A member of a resource advisory committee may be reappointed for one or more; and 
(2)by adding at the end the following new sentence: Section 1803(c) of Food and Agriculture Act of 1977 (7 U.S.C. 2283(c)) shall not apply to a resource advisory committee established by the Secretary of Agriculture..  
(e)Revision of pilot programSection 204(e)(3) of the Secure Rural Schools and Community Self-Determination Act of 2000 is amended— 
(1)in subparagraph (A), by striking The Secretary and all that follows through approved projects and inserting At the request of a resource advisory committee, the Secretary concerned may establish a pilot program to implement one or more of the projects proposed by the resource advisory committee under section 203; 
(2)by striking subparagraph (B); 
(3)in subparagraph (C), by striking by the Secretary concerned; 
(4)in subparagraph (D)— 
(A)by striking the pilot program in the first sentence and inserting pilot programs established under subparagraph (A); and 
(B)by striking the pilot program is in the second sentence and inserting pilot programs are; and 
(5)by redesignating subparagraphs (C), (D), and (E), as so amended, as subparagraphs (B), (C), and (D). 
(f)Notification and reporting requirements regarding county projects 
(1)Additional requirementsSection 302 of the Secure Rural Schools and Community Self-Determination Act of 2000 is amended by adding at the end the following new subsection: 
 
(c)Notification and reporting requirements 
(1)NotificationNot later than 90 days after the end of each fiscal year during which county funds are obligated for projects under this title, the participating county shall submit to the Secretary concerned written notification specifying— 
(A)each project for which the participating county obligated county funds during that fiscal year; 
(B)the authorized use specified in subsection (b) that the project satisfies; and 
(C)the amount of county funds obligated or expended under the project during that fiscal year, including expenditures on Federal lands, State lands, and private lands. 
(2)ReviewThe Secretary concerned shall review the notifications submitted under paragraph (1) for a fiscal year for the purpose of assessing the success of participating counties in achieving the purposes of this title.  
(3)Annual reportThe Secretary concerned shall prepare an annual report containing the results of the most-recent review conducted under paragraph (2) and a summary of the notifications covered by the review. 
(4)Submission of reportThe report required by paragraph (3) for a fiscal year shall be submitted to the Committee on Agriculture, Nutrition, and Forestry and the Committee on Energy and Natural Resources of the Senate and the Committee on Agriculture and the Committee on Resources of the House of Representatives not later than 150 days after the end of that fiscal year.. 
(2)Definition of secretary concernedSection 301 of such Act is amended by adding at the end the following new paragraph: 
 
(3)Secretary concernedThe term Secretary concerned means— 
(A)the Secretary of Agriculture or the designee of the Secretary of Agriculture, with respect to county funds reserved under section 102(d)(1)(B)(ii) for expenditure in accordance with this title; 
(B)the Secretary of the Interior or the designee of the Secretary of the Interior, with respect to county funds reserved under section 103(c)(1)(B)(ii) for expenditure in accordance with this title.. 
(3)References to participating countySection 302(b) of such Act is amended— 
(A)by striking An eligible county each place it appears in paragraphs (1), (2), and (3) and inserting A participating county; and 
(B)by striking A county each place it appears in paragraphs (4), (5), and (6) and inserting A participating county. 
(g)Technical correctionSection 205(a)(3) of the Secure Rural Schools and Community Self-Determination Act of 2000 is amended by striking the comma after the Secretary concerned may.  
 
